 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH MCCLELLAN,                                No. 1:19-cv-00015-DAD-JDP (PC)
12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS TO DISMISS CASE
14    R.C. JOHNSON, et al.,                             FOR FAILURE TO STATE A CLAIM
15                       Defendants.                    (Doc. No. 11)
16

17

18          Plaintiff Kenneth McClellan is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On June 24, 2019, the assigned magistrate judge issued findings and recommendations,

22   recommending that this case be dismissed for failure to state a claim. (Doc. No. 11.) The

23   findings and recommendations were served on plaintiff and contained notice that any objections

24   were to be filed within fourteen (14) days after service. (Id. at 4.) The fourteen-day time period

25   has expired, and plaintiff has not filed objections or otherwise responded to the findings and

26   recommendations.

27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

28   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
                                                       1
 1   court concludes that the findings and recommendations are supported by the record and by

 2   proper analysis.

 3          Accordingly:

 4          1. The findings and recommendations issued on June 24, 2019 (Doc. No. 11) are adopted

 5               in full;

 6          2. This action is dismissed for failure to state a claim; and

 7          3. The Clerk of the Court is directed to close this case.

 8   IT IS SO ORDERED.
 9
        Dated:      October 18, 2019
10                                                     UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
